DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/22/2022 has been entered. Claims 1, 15, 19, 21, 24, 27 are amended. Claims 1-2, 4-24, 26-27 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke (US 2017/0135402), and further in view of Cameron (US 2016/0334847).
Regarding claims 1, 24, 26, Zitzke discloses an electronic inhaler, comprising: 
an antenna (via inherent antenna for wireless communication with container, Para. 5); 
a contactless module configured to receive via the antenna from an authentication circuit of a removably-mounted liquid container, a liquid container authentication signal (via challenge response authentication, Para. 5 and 28-34); and 
a processor configured to control an operational state of a heater, which is configured to vaporize a liquid of the removably-mounted liquid container, based on the liquid container authentication signal (via control electronics 14 authenticates liquid container based on results of challenge response authentication, Para. 4-5 and 34).
Zitzke fails to disclose the contactless module configured to transmit, via the antenna, power to the authentication circuit of the removably mounted liquid container.
Cameron teaches power can be transmitted via an electrical connector or wireless coupling via inductive wireless connector (Para. 154).
From the teachings of Cameron, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke to include transmit, via the antenna, power to the authentication circuit of the removably-mounted liquid container as power can be transmitted by wire or wirelessly.
Regarding claim 2, Zitzke discloses the processor is further configured to verify, based on the liquid container authentication signal, whether the removably-mounted liquid container is authorized for use with the electronic inhaler (Para. 4-5).
Regarding claim 4, Zitzke discloses wherein the contactless module is further configured to receive the liquid container authentication signal when the liquid container is mounted in the electronic inhaler (Para. 4-5). 
Claims 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke in view of Cameron, and further in view of Anderson (US 2005/0280705).
Regarding claims 5, 6, 19, 20, Zitzke and Cameron fail to disclose the electronic inhaler further comprising: a fingerprint sensor circuit configured to sense a fingerprint and to transmit a fingerprint image signal based on the sensed fingerprint, wherein the processor is further configured to control the operational state of the heater based on the fingerprint image signal; and
verify based on the fingerprint image signal, whether an owner of the fingerprint is authorized to use the electronic inhaler or the liquid container.
Anderson teaches including a fingerprint sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 33).
From the teachings of Anderson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke and Cameron to include the limitations cited above in order to improve security and prevent misuse of the electronic inhaler by an unauthorized person.
Claims 7-8, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke and Cameron, and further in view of Pasquero (US 2013/0215250).
Regarding claims 7-8, 21-22, Zitzke and Cameron fail to disclose the electronic inhaler further comprising: 
a facial recognition sensor circuit configured to sense a facial characteristic and to transmit a facial image signal based on the sensed facial characteristic, wherein the processor is further configured to control the operational state of the heater based on the facial image signal, and
verify based on the facial image signal, whether an owner of the facial characteristic is authorized to use the electronic inhaler or the liquid container. 
Pasquero teaches including a facial recognition sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 45).
From the teachings of Pasquero, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke to include the limitations cited above in order to improve security and prevent misuse of the electronic inhaler by an unauthorized person.
Claim 9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Cameron, Pasquero and Lee (US 2015/0186017).
Regarding claim 9, 23, Zitzke, Cameron and Pasquero fail to disclose the facial characteristic is an ocular characteristic.
Lee teaches facial recognition to unlock a device can be configured to include ocular characteristics (Para. 5).
From the teachings of Lee, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron and Pasquero to include the facial characteristic is an ocular characteristic as simple substitution for one authentication technology to another authentication technology is considered obvious to one of ordinary skill in the art.
Claims 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, Cameron, and further in view of Bowen (US 2018/0043114).
Regarding claim 10, 12, Zitzke, Cameron fail to disclose the contactless module is further configured to communicate with an external reader.
Bowen teaches a vaporizer can be configured to communicate with an external reader to allow exchange of data including new firmware between the vaporizer and the external reader (Para. 61, 64 and 122-123).
From the teachings of Bowen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron to include the contactless module is further configured to communicate with an external reader in order to allow update of the vaporizer through the external reader.
Regarding claims 13 and 14, Matischek teaches different electronic circuits can be made separate or integrated on another chip (via he wireless communication circuit 108 may be provided as an autonomously working circuit (e.g. provided by a wireless communication chip) or may be integrated into the processor 110 of the electronic cigarette 100, Para. 35 with emphasis on the last sentence).
Section V of MPEP 2144.04 states that making devices integral or separable are considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron, Matischek to include wherein the contactless module comprises a single-chip having both an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container, and a contactless interface to communicate with the external reader; and wherein the contactless module comprises a first chip having an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container, and a second chip having a contactless interface to communicate with the external reader as making the chip integrated or separate are both obvious in the field of electronics to one of ordinary skill in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Cameron, Bowen and Heo (US 2014/0027506).
Regarding claim 11, Zitzke, Cameron and Bowen fail to disclose the external reader is a smartcard reader. 
Heo teaches an external reader can be configured as a smartcard reader (via smart phone including NFC card reader, Para. 83).
From the teachings of Heo, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron and Bowen to include the external reader is a smartcard reader in order to allow reading of cards with NFC tags as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Bowen and Heo (US 2014/0027506).
Regarding claims 15, 16, Zitzke and Bowen discloses the structural elements of the claimed invention (see rejections above), but fail to disclose the external reader is a smartcard reader. 
Heo teaches an external reader can be configured as a smartcard reader (via smart phone including NFC card reader, Para. 83).
From the teachings of Heo, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke and Bowen to include the external reader is a smartcard reader in order to allow reading of cards with NFC tags as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.

Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke in view of Bowen and Heo, and further in view of Anderson (US 2005/0280705).
Regarding claims 17 and 18, Zitzke, Bowen and Heo fail to disclose the electronic inhaler further comprising: a fingerprint sensor circuit configured to sense a fingerprint and to transmit a fingerprint image signal based on the sensed fingerprint, wherein the processor is further configured to control the operational state of the heater based on the fingerprint image signal; and verify based on the fingerprint image signal, whether an owner of the fingerprint is authorized to use the electronic inhaler or the liquid container.
Anderson teaches including a fingerprint sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 33).
From the teachings of Anderson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Bowen and Heo to include the limitations cited above in order to improve security and prevent misuse of the electronic inhaler by an unauthorized person.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, Cameron, Anderson, Pasquero, and Heo.
Regarding claim 27, claim 27 is rejected for the same reasons as claims 1, 5-8 and 10 above.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Applicant argues in the first paragraph of page 10 that Cameron discloses transferring power from a case of a vaporizer to the vaporizer, but there is no disclosure of transferring power from the vaporizer to its container. The examiner respectfully disagrees. The examiner cited Cameron to teach that power can be transferred either by wire or wirelessly. That means based on the teachings of Cameron, one of ordinary skill in the art would recognize that electrical components that receive power by wire can also be configured to receive power wirelessly. Therefore, including transferring power from the vaporizer to its container from a wired electrical connection to a wireless connection would have been obvious to one of ordinary skill in the art, as wireless power transfer is a technology already known in the prior arts.
Applicant next argues Heo does not disclose the user terminal 200 communicating with an electronic inhaler or anything similar. The examiner respectfully disagrees. Zitzke and Bowen already teach an external reader (smartphone, Para. 61 of Bowen) to communicate with an electronic inhaler. Heo further teaches an external reader (smartphone) can be configured as a smartcard reader (Para. 83). Therefore, the prior arts combined teaches the claimed invention as combining known prior arts to produce predictable results is considered obvious to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190142066 A1 teaches a cartridge (30) for use with an aerosol generating system (10) includes a reservoir (32) for storing an aerosol-forming liquid (34) and an induction heatable element (36). The cartridge (30) employs a capillary element (38) to convey the aerosol-forming liquid (34) from the reservoir (32) to the induction heatable element (36) and the induction heatable element (36) is arranged to heat the conveyed aerosol-forming liquid to vaporise it.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689